DETAILED ACTION
Response to Amendment
The amendments filled March 3, 2022 have been entered. Claims 1-5 and 7-20 are currently pending. Claims 19-20 have been withdrawn. Claims 17 and 18 have been amended. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and II and species A and B, as set forth in the Office action mailed on August 14, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 14, 2019 is being partially withdrawn.  Claims 17 and 18 directed to species B are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-20, directed to group II are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Thomas on March 7, 2022.
Withdrawn claims 19 and 20 are cancelled.


Allowable Claims
Claims 1-5 and 7-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The closest prior arts of record are: Anderson US 2004/0204674 A1 and Voss US 9039666 B2.
Voss and Anderson teach an eye fluid administration device with a micro pump, sensor and controller. Both teach the sensor can detect a blink and administer the fluid that administering the fluid into the eye is successful”. While both might imply success based on sensor’s determination of the open and closed status of the eye, both fail to teach a post administration blink within the reaction time window to determine the success of delivery. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIELLA E BURNETTE/           Examiner, Art Unit 3781                                                                                                                                                                                             
/ARIANA ZIMBOUSKI/           Primary Examiner, Art Unit 3781